This opinion is subject to administrative correction before final disposition.




                                  Before
                       KING, GASTON, and PENNIX
                         Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                        Michael L. DUKES
               Gunnery Sergeant (E-7), U.S. Marine Corps
                              Appellant

                              No. 202000039

                            Decided: 21 May 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                              Kevin S. Woodard

   Sentence adjudged on 10 October 2019 by a general court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: confinement for 30 months 1 and a bad-conduct discharge.

                             For Appellant:
            Lieutenant Commander Jonathan Riches, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.




   1 Confinement in excess of 24 months was suspended pursuant to a pretrial
agreement.
               United States v. Dukes, NMCCA No. 202000039
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2